     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document494-1 Filed02/17/21
                                       496 Filed  02/13/21 Page
                                                            Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - x
                                :              SUPPLEMENTAL
UNITED STATES OF AMERICA        :              PROTECTIVE ORDER
                                :
     - v. -                     :
                                :              S4 19 Cr. 651 (LTS)
ANDREI RAZVAN RUSU,             :
                                :
               Defendant.       :
                                :
- - - - - - - - - - - - - - - - x

     WHEREAS, on December 2, 2020, the Court entered a

Protective Order, which was executed on behalf of the defendant

by Guy Oksenhendler, Esq. (Dkt. No. 387);

     WHEREAS, on February 11, 2021, Grainne O’Neill, Esq., was

appointed as substitute as counsel for the defendant;

     IT IS HEREBY agreed, by and between the United States of

America, Audrey Strauss, United States Attorney, by Elizabeth A.

Hanft, Samuel P. Rothschild, and Robert B. Sobelman, Assistant

United States Attorneys, of counsel, and Ms. O’Neill, counsel

for the defendant, that Ms. O’Neill is and shall be bound by the

terms of the Protective Order, which is incorporated by

reference herein, as if she was an original signatory thereto.
     Case
      Case1:19-cr-00651-LTS
           1:19-cr-00651-LTS Document
                              Document494-1 Filed02/17/21
                                       496 Filed  02/13/21 Page
                                                            Page22ofof22




Dated:    New York, New York
                     2021
          February ___,
                          DE# 494 resolved.
                         SO ORDERED:


                              V/DXUD7D\ORU6ZDLQ
                             _________________________________
                             THE HONORABLE LAURA TAYLOR SWAIN
                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF NEW YORK


                Acknowledgement of Protective Order

     I, Grainne O’Neill, Esq., have read and reviewed the
Protective Order entered on December 2, 2020, in the case of
United States v. Andrei Razvan Rusu, S4 19 Cr. 651 (LTS), I
understand it, and I acknowledge that I am and shall be bound by
the Order.


                      _____________________________________
                      Grainne O’Neill, Esq.
                      Attorney for Andrei Razvan Rusu




                                     2
